Broyles, J.
1. “The title of the holder of a note can not be inquired into, unless it is necessary for the protection of the defendant, or to let in the defense which he seeks to make.” Civil Code, § 4290.
*466Decided January 11, 1916.
Complaint; from city court of Hazlelrurst — Judge Grant. February 27, 1915.
The action was by H. Cook & Son against the makers of a note payable “to cash or order” and indorsed in blank by the makers. The defendants demurred generally, and on the ground that it did not appear that the note was indorsed over with an order to pay to the plaintiffs, or that the plaintiffs were vested with the legal title to the note.
Newton Gasldns, for plaintiff. P. L. Smith, for defendant.
2. A promissory note, when payable to bearer, is negotiable by transfer and delivery only. Civil Code, § 4273.
{a) A promissory note payable to “cash or order,” and indorsed in blank by the makers thereof, is in effect payable to bearer. Hale v. State, 120 Ga. 138 (47 S.-E. 547). The holder of such a note is presumed to be vested with the legal title to the same, and has the right to bring suit against the makers and indorsers thereof,
3. The .court erred in sustaining the general and special demurrers to the petition. Jndgment reversed.